DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SINGER (US 2015/0059936) which in figures 2 and 4 discloses the invention as claimed:
In re claim 1: A key dispensing system (fig.3) comprising: 
a rectangular card having two parallel planar surfaces 403/406; 
at least one hole (hole occupied by 401/402) through both said two parallel planar surfaces; 
said at least one hole is essentially perpendicular to said two parallel planar surfaces 403/406 (see figure 4); and 
at least one attachment fixture 401/402 comprising two mating portions 401/402 such that said mating portions 401/402 extend into said at least one hole and are terminated by capping structures (screw heads) whose diameters are larger than diameter of said at least one hole through both said two parallel planar surface 403/406, and which capping structures, after attachment, are located on opposite sides of said two parallel planar surfaces 403/406 (see figures 3 and 4 of SINGER).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over SINGER (US 2015/0059936). 
In re claim 2: SINGER discloses the general conditions of the claimed invention except for the express disclosure of said rectangular card's longest dimension is limited by a range of 3.0 to 4.0 inches; and said rectangular card's shortest dimension is limited by a range of 2.0 to 2.5 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a rectangular card's longest dimension is limited by a range of 3.0 to 4.0 inches; and a rectangular card's shortest dimension is limited by a range of 2.0 to 2.5 inches, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It should be noted that SINGER figures disclose common door keys within the dispensing system, which as depicted, would fall in the claimed ranges.


    PNG
    media_image1.png
    437
    768
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the PTO-892 for addition prior art that teaches and suggest the claimed and disclosed limitation of the Applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735